Citation Nr: 1115819	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that continued a noncompensable rating.  Following issuance of the statement of the case, the RO in Boston, Massachusetts, assumed jurisdiction of the claims file secondary to the Veteran's relocation and certified the appeal to the Board.
The Board notes correspondence in the claims file from a Veterans Service Organization related to another claim.  There is no representative documentation (e.g., VA Form 21-22) in the claims file related to the issue on appeal.  Thus, the Board deems the Veteran to be acting pro se on this appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence shows the left ear hearing loss to have manifested at Roman Numeral Level I throughout the current rating period.

2.  A exceptional pattern of hearing loss has not manifested at any time during the current rating period.


CONCLUSION OF LAW

The requirements for a compensable evaluation for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.31, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed,  VA notified the Veteran in March 2006 of the information and evidence needed to substantiate and complete an increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and adequate notice of how disability ratings and effective dates are assigned.  The Board finds the letter time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz) (Hz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels (db) or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 db or less at 1000 Hz, and 70 db or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

By way of history, a July 1998 rating decision granted service connection for left ear hearing loss with a noncompensable rating, effective December 1997.  VA received the Veteran's current claim for an increased rating in March 2005.

Briefly stated, the Veteran's VA outpatient records show that, while his left ear hearing loss progressed to where he has been fitted for hearing aids, it is not of sufficient severity to meet or approximate a compensable rating.

The April 2005 VA audio examination report notes the Veteran did not complain of ear pain or other ear symptomatology.  The report notes that his left ear hearing loss manifested as follows: 500 Hz, 35 db; 1000 Hz, 40 db; 2000 Hz, 45 db; 3000 Hz, 60 db; 4000 Hz, 55 db; for an average of 50 db.  Speech recognition was 96 percent.  The examiner diagnosed a moderate sensorineural hearing loss.

The objective findings on audio examination show the Veteran's left ear hearing loss did not manifest with an exceptional pattern of impairment.  See 38 C.F.R. § 4.86.  They also show the service-connected left ear hearing loss manifested at Roman Numeral Level I.  The nonservice-connected right ear is assigned Roman Numeral Level I.  Table VII show those levels intersect at the noncompensable rate.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board notes that an outpatient entry in January 2005 notes the Veteran was very motivated to try hearing aids, as he believed they would help him greatly in his work place.

In his May 2007 notice of disagreement the Veteran noted that he did not see a date for his audio examination, and that the results of the Word Recognition portion of the examination were not noted in the reasons and bases of the rating decision.  He also inquired into the results of another clinical procedure not noted in the rating decision.  The Veteran noted that his hearing aids helped him tremendously at work, home, and on the road.  The Board has already noted April 2005 as the date of the audio examination.  The June 2006 rating decision does in fact note the Veteran's speech recognition results.

Outpatient records of July and August 2007 note the Veteran lost his left ear hearing aid, and another audio examination was conducted.  Again, the left ear hearing loss did not manifest with an exceptional pattern of hearing impairment.  The puretone average was 58.75, and word recognition was 100 percent, which the examiner assessed as excellent.  The examiner noted that the results showed there was no significant change in the Veteran's left ear hearing when compared to the April 2005 results.  The left ear hearing aid was replaced and fitted in November 2007, and the Veteran reported improvement in his hearing.  He was counseled on how to set the aids when in background noise.  The statement of the case noted that the audiometric values from audio examinations conducted in January 2005 and August 2007 could not be used in assessing the severity of the Veteran's left ear hearing loss because the examiners did not use the Maryland CNC speech discrimination test, which is the only test VA can use for rating purposes. See 38 C.F.R. § 4.85(a).  As a result, another examination was arranged.

The December 2010 examination report notes the Veteran reported he had the most difficulty hearing when background noise was present.  He denied any history of ear disease.  Physical examination revealed clear canals in both ears, and the tympanic membranes were within normal limits.  The audiometrics revealed the left eat hearing loss to manifest as follows: 500 Hz, 25 db; 1000 Hz, 35 db; 2000 Hz, 55 db; 3000 Hz, 65 db; 4000 Hz, 75 db; for an average of 57.5 db.  Speech recognition was 94 percent, which the examiner assessed as excellent.  The examiner diagnosed a mild to moderate sensorineural hearing loss.  The examiner also noted that the results indicated the Veteran would likely encounter hearing conversational speech in noise, and that he would perform better when he could see the face of the person speaking.

The audiometrics show the Veteran's left ear hearing loss to have manifested at Roman Numeral Level II.  Level II intersects with Level I at the noncompensable rate.  In sum, the preponderance of the evidence shows the Veteran's left ear hearing loss has continued to manifest at the noncompensable rate throughout this current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.85, Diagnostic Code 6100.  There is no factual basis for a staged rating for any portion of the rating period.

The Board has also considered the propriety of a referral for consideration of higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The Board, however, finds that the rating criteria describe the Veteran's hearing loss and the levels of the severity of the disability.  This means the Veteran's hearing loss disability is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, referral for extraschedular consideration is not allowed.  See 38 C.F.R. § 3.321(b)(1).  The Board also notes that evidence in the claims file notes the Veteran is employed full time as an executive secretary at a hospice.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a compensable rating for left ear hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


